DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 147, 158, and 161 are objected to because of the following informalities:  “About” should be removed from the claims when describing a range of values.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 154 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 154, “each one of the movable conveyors” lacks antecedent basis and is indefinite because claim 153, from which claim 154 depends, states “a movable conveyor”.  For examination purposes, claim 154 is being interpreted to have one movable conveyor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 139-154 and 163 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dam (US 2006/0070353) in view of Capps et al (US 2003/0019798), hereinafter Capps, further in view of Kent et al (US 2007/0209327), hereinafter Kent.

Regarding claim 139, Van Dam discloses a refillable cartridge device (Fig. 1, item 15) configured to receive automatically at least one article (Fig. 1, item 10) from a queue for transfer into a container (Fig. 1, item 11), the refillable cartridge device comprising:
a pair of rigid opposed sidewalls (Fig. 1, item 16);
a rigid back wall (Fig. 1, item 16, back wall is opposite opening 17) spanning between the pair of opposed sidewalls,
an opening (Fig. 1, item 17) opposite the rigid back wall (Para. 0021), the opening configured to receive the at least one article therethrough (Para. 0021);
a removable receiving surface (Fig. 1, item 18) configured to span, in a closed position, between a bottom edge of each one of the pair of opposing sidewalls and the rigid back wall (Fig. 2, removable receiving surface spans bottom edges of opposing sidewalls 16 and the rigid back wall 16) (Para. 0021);
at least one drive (Fig. 1, item 19, 20) for moving the removable receiving surface from the closed position to an open position (Para. 0021).
	
Van Dam does not expressly disclose the refillable cartridge device is configured to receive at least one unbound laundry article.
	However, Capps teaches a refillable cartridge device (Capps, Fig. 1, item 12, 36) is configured to receive at least one unbound laundry article (Capps, Para. 0089).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Van Dam and Capps to modify the device of Van Dam to receive at least one unbound laundry article, as taught by Capps.  A person of ordinary skill in the art would have been motivated to make such change in order to improve productivity of laundry services by reducing direct labor costs (Capps, Para. 0003).

	Van Dam in view of Capps is silent about a controller in operable communication with the at least one drive and a communication network, the controller being configured to receive via a wired or wireless communication network one or more sensor signals indicative of a completion signal comprising at least one of the refillable cartridge being filled to a threshold height by the at least one unbound folded laundry article and no additional unbound folded laundry article being queued for insertion into the refillable cartridge, and instruct the drive to move the removable receiving surface from the closed position to the open position in response to receiving the completion signal such that the removable receiving surface is no longer disposed beneath the at least one unbound folded laundry article.
	However, Kent teaches a controller (Kent, Fig. 16, item 900) in operable communication with the at least one drive (Kent, Fig. 22, item 300) and a communication network (Kent, Fig. 16, item 900), the controller being configured to receive via a wired or wireless communication network one or more sensor signals (Kent, Para. 0060-0061) indicative of a completion signal comprising at least one of the refillable cartridge (Kent, Fig. 22, item 600, 700) being filled to a threshold height by the at least one article (Kent, Para. 0060-0061) and no additional article being queued for insertion into the refillable cartridge, and instruct the drive to move the removable receiving surface from the closed position (Kent, Fig. 22, removable receiving surface 700 is closed) to the open position (Kent, Fig. 24, removable receiving surface 700 is open) in response to receiving the completion signal such that the removable receiving surface is no longer disposed beneath the at least one article (Kent, Para. 0060-0061).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Van Dam, Capps, and Kent to modify the device of Van Dam in view of Capps to include the controller of Kent.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a device which can precisely load and stack articles within a box at a speed and with an acceptable defect rate to replace manual loading (Kent, Para. 0002).

Regarding claim 140, the modified Van Dam is silent about the device further comprising one or more channels disposed on at least one of the pair of opposing sidewalls, the one or more channels configured to receive the removable receiving surface in the open position.
However, Kent teaches a device further comprising one or more channels (Kent, Fig. 19, channels run below side walls 202a, 202b and above rollers 508a, 508b, 704a, 704b) disposed on at least one of the pair of opposing sidewalls, the one or more channels configured to receive the removable receiving surface in the open position (Kent, Fig. 24, channel below side wall 202a and above rollers 508a, 508b receives removable receiving surface 700 when removable receiving surface is being retracted to open position).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Van Dam, Capps, and Kent to modify the device of Van Dam in view of Capps to include channels on opposing side walls, as taught by Kent.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a device which can precisely load and stack articles within a box at a speed and with an acceptable defect rate to replace manual loading (Kent, Para. 0002).

Regarding claim 141, the modified Van Dam teaches the device wherein the one or more channels comprises a pair of vertical channels (Kent, Fig. 19, channels run below side walls 202a, 202b and above rollers 508a, 508b, 704a, 704b), each one of the vertical channels being disposed adjacent a peripheral edge (Kent, Fig. 19, item 602a, 602b) of the at least one of the pair of rigid opposed sidewalls (Kent, Fig. 19, item 602a, 602b), and wherein the removable receiving surface is configured to retract into the one or more channels in the open position (Kent, Fig. 24, removable receiving surface 700 is retracting into and through the channels).

Regarding claim 142, the modified Van Dam teaches the device further comprising one or more cords (Kent, Fig. 19, item 701, 324) fixedly attached to the removable receiving surface (Kent, Para. 0060-0061) and configured to route within the one or more channels (Kent, Para. 0060-0061).

Regarding claim 143, the modified Van Dam teaches the device further comprising a motorized pulley (Kent, Fig. 7, item 302, 318, 316, 312) configured to receive the one or more cords (Kent, Para. 0041), wherein the motorized pulley comprises the drive of the removable receiving surface (Kent, Para. 0041), the motorized pulley being configured to selectively raise and lower the one or more cords (Kent, Para. 0041, cord 701 is raised and lowered as it is wound around winding reels 316) to retract the removable receiving surface in the open position and return the removable receiving surface to the closed position (Kent, Para. 0041).

Regarding claim 144, the modified Van Dam teaches the device wherein the removable receiving surface (Kent, Fig. 19, item 324) is pliant (Kent, Para. 0062).
Van Dam in view of Capps further in view of Kent does not expressly disclose the removable receiving surface comprises at least one of rubber, PVC, urethane, neoprene, nylon, nitrile, polyester, leather, and KEVLAR.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the removable receiving surface from rubber, PVC, urethane, neoprene, nylon, nitrile, polyester, leather, and KEVLAR, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 145, the modified Van Dam discloses the device wherein the removable receiving surface comprises a linked belt (Kent Fig. 19, item 324).

Regarding claim 146, as combined above, Van Dam in view of Capps teaches the device wherein the at least one unbound folded laundry article (Capps, Para. 0089) comprises a plurality of unbound folded laundry articles (Capps, Para. 0089) disposed sequentially in a queue on a queue conveyor (Van Dam, Fig. 1, item 2) proximate the receiving surface.

Regarding claim 147, the modified Van Dam teaches the device wherein the plurality of unbound folded laundry articles comprises household laundry belonging to a single household (Capps, Para. 0005-0006, laundry is capable of being from a single household), wherein the household laundry comprises two or more article types of at least one of different sizes and different shapes (Capps, Para. 0005-0006).
The modified Van Dam discloses the claimed invention except for stating the length of the longest dimension. It would have been obvious to one having ordinary skill in the art at the time the invention was made to match the dimension variables to the task at hand, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A).  In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph [00156], applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 148, the modified Van Dam teaches the device wherein the at least one unbound folded laundry articles (Capps, Para. 0089) comprises at least one stack (Van Dam, Fig. 1, stack of articles 10 in space 6) of unbound folded laundry articles, and wherein a height (Fig. 1) of the at least one stack of unbound folded laundry articles is less than or equal to a height of the container (Fig. 1, height of stack of articles 10 is less than height of container 11).

Regarding claim 149, the modified Van Dam teaches the device wherein each unbound folded laundry article of the at least one stack of folded laundry articles comprises at least one of a common article type and area footprint (Capps, Para. 0002-0006, laundry article is capable of being a common article type and area footprint).

Regarding claim 150, Van Dam discloses the device wherein the at least one stack comprises two or more stacks of folded laundry articles (Fig. 1, one stack is in main space 6 and another stack is in cassette 14) disposed adjacent the refillable cartridge in two parallel queues (Fig. 1), each one of the two parallel queues being aligned with one half of a volume of the refillable cartridge (Fig. 1, parallel queues are capable of being one half of the volume).

Regarding claim 151, Van Dam discloses the device wherein the two parallel queues are staggered along a length of the two parallel queues (Fig. 1, parallel queues at main space 6 and cassette 14 are staggered) and each one of the two parallel queues comprises a sum total height equal to a sum total height of another of the two parallel queues (Fig. 1, parallel queues have the same height).

Regarding claim 152, Van Dam discloses the device wherein the two or more stacks of the two parallel queues are disposed in order of size (Fig. 1, cassette 14 has higher stack while article 10 is being stacked in main space 6), and wherein at least one of the at least one unbound folded laundry article and the two or more stacks of folded laundry articles comprising a largest folded area is disposed closest to the refillable cartridge (Fig. 1).

Regarding claim 153, Van Dam teaches the device wherein the two parallel queues are disposed on a movable conveyor (Fig. 1, item 2) in operable communication with the controller.

Regarding claim 154, Van Dam teaches the device of claim 153, wherein each one of the movable conveyors comprises a loading end (Fig. 2, item 9) proximate the opening, the loading end configured to extend a leading edge (Fig. 2, item 4) out to the rigid back wall at a loading height, rotate a conveyor belt to advance the at least one of the at least one unbound folded laundry article (Fig. 1, article is advanced down conveyor belt 2, 4) and one of the two or more stacks toward the rigid back wall, and retract backward to deposit the at least one of the at least one unbound folded laundry article (Fig. 2, article 10 is loaded into cartridge 14 by conveyor 2) and one of the two or more stacks into the refillable cartridge.

Regarding claim 163, the modified Van Dam teaches the device further comprising at least one sensor (Kent, Para. 0060-0061) configured to detect a height of the at least one unbound article received within the refillable cartridge, wherein the at least one sensor is at least one of a break beam, 3-D camera, an IR sensor, a 2-D camera (Kent, Para. 0060-0061), LIDAR, LADAR, a sonar proximity sensor, an ultrasonic ranging sensor, a radar sensor, and a pair of stereo depth cameras (Kent, Para. 0060-0061).

Claims 155-158 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dam in view of Capps further in view of Kent further in view of Prahm et al (US 8,689,530), hereinafter Prahm.

Regarding claim 155, Van Dam in view of Capps further in view of Kent is silent about the device further comprising a motorized lifter configured to engage with the refillable cartridge, and raise and lower the refillable cartridge to at least one of one or more loading heights for receiving the at least two stacks of folded laundry articles, and an unloading position within the container.
However, Prahm teaches a device further comprising a motorized lifter (Prahm, Fig. 10) configured to engage with the refillable cartridge (Prahm, Fig. 10, item 14), and raise and lower the refillable cartridge to at least one of one or more loading heights (Prahm, Fig. 7, 8) for receiving the at least two stacks of folded laundry articles, and an unloading position (Prahm, Fig. 6) within the container.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Van Dam, Capps, Kent, and Prahm to modify the device of Van Dam in view of Capps further in view of Kent to include the motorized lifter of Prahm.  A person of ordinary skill in the art would have been motivated to make such change in order to increase the operating output of the device (Prahm, Col. 2, lines 5-15). 

Regarding claim 156, the modified Van Dam teaches the device wherein the motorized lifter comprises a carriage (Prahm, Fig. 1, item 36, 37, 38) configured to attach to an upper portion of the refillable cartridge and move upward and downward along one or more stationary rails (Prahm, Fig. 13, item 57).

Regarding claim 157, the modified Van Dam teaches the device further comprising at least one of a rack and pinion, timing belt drive (Prahm, Fig. 13, item 52), counterweight, and leadscrew configured to move the carriage upward and downward along the one or more stationary rails (Prahm, Fig. 11-13).

Regarding claim 158, the modified Van Dam does not expressly disclose the device wherein the at least one of the receiving surface and a top surface of an unbound folded laundry article received within the refillable cartridge is configured to be positioned below a bottom surface of the at least one conveyor in a range of between about 1 mm to 100 mm prior to loading at the loading height.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to position the receiving surface is positioned below the bottom surface of the conveyor between 1mm and 100mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  Therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. 2144.05.II.A.
	

Claims 159-162 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dam in view of Capps further in view of Kent further in view of Prahm further in view of Brandhorst et al (US 9,789,983), hereinafter Brandhorst.

Regarding claim 159, Van Dam in view of Capps further in view of Kent further in view of Prahm is silent about the device of claim 155, wherein the motorized lifter further comprises one or more plungers configured to engage the received at least one unbound folded laundry article received within the refillable cartridge, apply a compression force, and retract from the at least one unbound folded laundry article.
However, Brandhorst teaches one or more plungers (Brandhorst, Fig. 8, item 33, 37, 38) configured to engage the received at least one unbound folded laundry article received within the refillable cartridge (Brandhorst, Fig. 8, item 30), apply a compression force (Brandhorst, Col. 4, lines 10-35), and retract from the at least one unbound folded laundry article (Brandhorst, Col. 4, lines 10-35).

Regarding claim 160, the modified Van Dam teaches the one or more plungers are configured to remain engaged with the received at least one article (Brandhorst, Col. 4, lines 10-35) during a descent of the refillable cartridge into the container (Brandhorst, Col. 4, lines 10-35).

Regarding claim 161, the modified Van Dam does not expressly disclose the device wherein a plunger compression force comprises a range of between about 0.25 lbf to 5 lbf.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to apply a force between 0.25 lbf to 5 lbf, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  Therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. 2144.05.II.A.

Regarding claim 162, the modified Van Dam teaches the device further comprising at least one load cell (Kent, Para. 0060-0061) disposed on the one or more plungers, the at least one load cell being configured to sense a height of the at least one unbound folded laundry article (Kent, Para. 0060-0061) received within the refillable cartridge and output a signal indicative of the height to the controller (Kent, Para. 0060-0061).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731